


EXHIBIT 10.4






AMENDMENT TO
EMPLOYMENT AGREEMENT


WHEREAS, Flagstar Bancorp, Inc., a Michigan corporation maintaining offices at
5151 Corporate Drive, Troy, Michigan 48098 (the "Company"), Flagstar Bank, FSB,
a federally chartered savings bank maintaining offices at 5151 Corporate Drive,
Troy Michigan (the "Bank" and together with the Company, "Flagstar"), and
Alessandro DiNello (the "Executive") entered into an Employment Agreement, dated
May 16, 2013 (the "Agreement");


WHEREAS, Section 3.01 of the Agreement provides that the Agreement may be
amended by written agreement signed by Flagstar and the Executive; and


WHEREAS, Flagstar and the Executive have agreed to amend the Agreement to
restate certain provisions of the Agreement;


NOW THEREFORE, in consideration the Executive’s continued employment with the
Bank and for other good and valuable consideration, the receipt of which is
hereby acknowledged, effective as of October 22, 2015 (the "Effective Date"),
Section 1.05 of the Agreement is amended and restated in its entirety to read as
follows:


1.05    Compensation.


(a)
Base Salary. During the Term, and continuing until January 1, 2016, the Bank
shall pay to Executive a gross annualized base salary of $895,000 (the "Base
Salary"), payable monthly or more frequently in accordance with the Bank’s
payroll policy for its other executives. During the portion of the Term
commencing on January 1, 2016, the Bank shall pay to Executive a gross
annualized base salary of $1,000,000 (which shall become the Base Salary
hereunder), payable monthly or more frequently in accordance with the Bank’s
payroll policy for its other executives. During the Term, the Base Salary shall
be reviewed for increase (but not decrease) at the discretion of the Board
annually during the Term, subject to regulatory review, as applicable and, if
increased, such increased amount shall become the Base Salary for purposes of
this Agreement.



(b)
Share Salary. During the Term, and continuing until December 31, 2015, the
Company shall pay to Executive a gross annual share salary of $600,000,
pro-rated for any partial calendar year during the Term (which proration period
for 2013 shall begin on the Effective Date) and payable, at the time that base
salary is payable to Executive, in grants of unrestricted shares of the Common
Stock of the Company (the "Common Stock") pursuant to the Company’s 2006 Equity
Incentive Plan, having a Fair Market Value on the date of grant equal to the pro
rata portion of the share salary payable on each such pay date (the "Share
Salary"). For purposes of this Agreement, "Fair Market Value" shall mean, as of
any specified date, the closing price of the Common Stock as reported in the
Wall Street Journal’s New York Stock Exchange ("NYSE") - Composite Transactions
listing for such day (corrected for obvious typographical errors), or if the
shares are listed for trading on the NYSE but no closing price is reported in
such listing for such day, then the last reported closing price for such shares
on the NYSE, or if such shares are not listed or





--------------------------------------------------------------------------------




traded on the NYSE, the closing sales price on any national securities exchange
on which the Common Stock is traded, or if the Common Stock is not traded on any
national securities exchange, then the mean of the reported high and low sales
prices for such shares in the over-the-counter market, as reported by the OTC
Bulletin Board or the OTC Markets Group, Inc., or in all other cases, the fair
market value of a share of Common Stock as determined in good faith by the
Board. The Board may, but shall have no obligation to, engage one or more
appraisers in making its determination of Fair Market Value, and the Fair Market
Value as determined by the Board may be higher or lower than any such appraisal.
In making its determination of Fair Market Value, the Board shall comply with
Section 409A (as defined below), to the extent applicable, and the applicable
Internal Revenue Service and Treasury Department regulations thereunder.


(c)
Annual Incentive Awards. During the Term commencing with the Company’s 2016
fiscal year, Executive shall be eligible to receive annual incentive awards
("Annual Incentives") for each fiscal year during the Term with a target level
of 100% of Base Salary based upon performance targets for the Company’s fiscal
year, payable in cash as soon as practicable following the conclusion of that
fiscal year, in accordance with the terms and conditions of the Company’s annual
incentive program(s) as adopted from time to time by the Compensation Committee
of the Board (the "Committee").



(d)
Equity-Based Awards.

    
(1)
Bonus Shares. The Company shall grant to Executive within sixty (60) days after
the end of each calendar year during the Term a number of shares of restricted
Common Stock having a Fair Market Value of $600,000 (the "Bonus Shares")
(pro-rated for any partial calendar year during the Term, which proration period
for 2013 shall begin on the Effective Date), with the Fair Market Value of such
shares determined on the date of grant. Any such granted restricted shares shall
vest (as determined by the Board, or a committee thereof designated to make such
a determination, in its sole discretion) in accordance with performance goals
(which performance goals shall be determined by the Board or such committee
after consultation with Executive and shall be reasonably achievable without
excessive risk taking in the context of Flagstar’s business plan approved by the
Board or such committee after consultation with Executive). The Bonus Shares
shall be reviewed for increase or decrease (but not below $600,000) at the
discretion of the Board annually during the Term, and, if increased or
decreased, such increased amount shall become the "Discretionary Share" for
purposes of this Agreement.



(2)
ExLTIP. Executive has been granted a one-time, long-term equity-based incentive
award ("ExLTIP"). The ExLTIP award, granted as of the date hereof, consists of
642,857 Restricted Stock Units ("RSUs") that vest upon the achievement of a
specified performance goal. If the performance goal is attained, the RSUs shall
be paid out in five installments, subject to a quality review prior to each
payment with respect to a portion of the RSUs. The forms, vesting, payout
schedule (including the performance goal) and other terms and conditions of the
ExLTIP are subject to the terms and conditions of the award agreement evidencing
the ExLTIP award (a copy of which is attached hereto), and are further governed
by the terms, and subject to shareholder approval, of the 2016 Stock and
Incentive Plan and the authorized shares thereunder (the "Plan"). If the Plan is
not approved at the 2016 annual





--------------------------------------------------------------------------------




meeting of shareholders, this provision and the ExLTIP award (if made prior to
such meeting) shall be null and void; provided, however, that the Company shall
use its reasonable best efforts to cause the Plan to be approved.


(3)
LTIP. In the event that the Performance Hurdle (as defined in the ExLTIP) is
met, Executive shall no longer be entitled to receive Bonus Shares (other than a
pro rata award with respect to the portion of the fiscal year that elapsed
before the Performance Hurdle was met), but shall then become eligible to
receive an annual long-term equity-based award ("LTIP") with a target level of
100% of Base Salary. The forms, vesting schedules (including any performance
goals) and other terms and conditions of the LTIP shall be determined by the
Committee in accordance with the applicable long-term incentive program, as in
effect from time to time, and shall further be subject to the terms and
conditions of the award agreements evidencing the LTIP awards. Equity-based
awards made in connection with the LTIP shall be granted under the Flagstar
Bancorp, Inc. 2006 Equity Incentive Plan or any successor plan thereto.



(e)
Business Expenses. The Bank shall promptly pay directly, or shall reimburse
Executive for, all business expenses, including but not limited to expenses for
travel and entertainment, paid or incurred by Executive during the Term that are
reasonable and appropriate to the conduct by Executive of Flagstar’s business,
subject to Executive’s providing reasonable substantiation of such expenses to
Flagstar in accordance with the Bank’s policies.



(f)
Legal Expenses. The Bank shall pay the reasonable legal fees and expenses
incurred by Executive in negotiating this Agreement and any amendment hereto;
provided that the Executive submits a written request for such payment with
reasonably detailed supporting documentation to the Bank’s Human Resources
Department no later than sixty (60) days after the Effective Date and the
effective date of any amendment. The Bank shall make the payment required by the
immediately preceding sentence within thirty (30) days after the Executive’s
submits such written request."







--------------------------------------------------------------------------------




Except as set forth above, the Agreement shall continue in full force and effect
in accordance with its terms.


IN WITNESS WHEREOF Flagstar and the Executive have caused this amendment to be
executed by its duly authorized officers as of the Effective Date.




FLAGSTAR BANK, FSB


By:    _______________________________
Name:
Title




FLAGSTAR BANCORP, INC.


By:    _______________________________
Name:
Title




EXECUTIVE:


___________________________________
Alessandro DiNello
                    




